DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
	The present application is being examined under the claims filed 07/15/2021.
Claims 1-26 are pending. 
Claims 1-26 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 ,7, 8, 17, 19-22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable by Qin et al. US Publication No.  2017/0366039 (hereinafter Qin) in view of Boettcher, Jr. et al. US Patent No. 4,238,688 (hereinafter Boettcher, Jr.). 

In reference to claim 1, Qin teaches power management apparatus (Qin Par. 6 describes a power management system capable of charging EV battery and at the same time supplying energy to AC power grid to support building loads) comprising:

a controller for managing power control modules (PCMs) and current sensing for a power infrastructure unit (Qin Par. 46 describes a controller - MFPCS system, fig. 2 items 50-52, F- used to select operation modes of the entire system including the three-phase grid-tied inverter shown in Fig. 5 and Par. 48 [PCMs] and the AC current sensing system 46 shown in Fig. 2 and Par. 45); 
a power control module, coupled to the controller, wherein the power control module is connected to each phase of a three-phase power grid (Qin Fig. 5, item 218 and Par. 48 Sentences 1-2 describe a three-phase grid-tied inverter [PCM] which is connected to each phase of AC Grid Power, Par. 46 describes how the inverter is controlled by the controller); 
current sense inputs for each phase of the three-phase power grid (Qin Fig. 2 and Par. 45 describes the AC current sensing system 46 which has a current sensor for each phase); and 
a battery module, coupled to a corresponding power control module, wherein the coupling provides an energy path between a battery module and each phase of the three-phase datacenter power grid, and wherein the coupling is managed by the controller (Qin Fig. 5 and Par. 48 describes a storage battery 16 is connected to the inverter through the HV bus to provide an energy path, Par. 46 describes the controller controlling the modes of the system).
Qin teaches the control system to control the mode and the battery 16 to control,  convert and store solar energy to support each of the phases of the AC power grid system (par. 4) but does not explicitly state three distinct control and battery modules.  In other words,  Qin does not teach:
at least three power control modules wherein at least one of the at least three power control modules is connected to each phase of a three-phase power grid;
current sense inputs are each coupled to the controller
at least three battery modules, each coupled to a corresponding power control module
In the analogous art of three-phase uninterruptible power supplies, Boettcher, Jr. teaches:
at least three power control modules wherein at least one of the at least three power control modules is connected to each phase of a three-phase datacenter power grid (Boettcher, Jr. Col 2 Lines 50-54 describe three inverters [PCMs] which operate as reserve power sources in each phase);
current sense inputs are each coupled to the controller (Boettcher, Jr Col 2 Lines 5-8 describe a power sense circuit 19 which is connected to the phase shift control circuit 18 and is used to detect power flow from the battery or reserve voltage 13);
at least three battery modules, each coupled to a corresponding power control module (Qin disclosed one storage battery module for the inverter tied to the three phases of the power grid. It would be obvious to one of ordinary skill in the art to use a different battery module for each inverter when combining with Boettcher, Jr.’s teachings so that each phase can be adapted as necessary with individual power sources)
It would have been obvious to one of ordinary skill in the art having the teachings of Qin and Boettcher, Jr. before him before the effective filing date of the claimed invention to incorporate different inverters for each phase of the three-phase power grid. One of ordinary skill in the art would use the separate inverters to maintain balanced phase angles between the output voltage (Boettcher, Jr. Abstract last Sentence).
 Regarding the recitation of data center management power, the recitation of a datacenter power management apparatus is merely an intended use. Qin discusses using three-phase grid-tied inverter control algorithms to convert solar energy to AC grid power (Par. 11), the power system capable of charging EV battery and supplying energy to AC power grid to support building loads (Par. 6). It would have been obvious to one having ordinary skill in the art to implement the modified system of Qin and Boettcher to supply power to any building loads including datacenters to take full advantage of solar energy generation systems since it is more desirable and economical (Qin, abstract). The building load thus will be referred to as datacenter building load from this point forward. 
     
In reference to claim 2, modified Qin, teaches the apparatus of claim 1, in addition to teaching:
wherein each power control module comprises a battery charging unit and a current mode grid tie inverter unit (Qin Fig. 5 and Par. 45 teaches a grid-tied inverter as well as a mode to directly charge storage battery 16).

In reference to claim 7, modified Qin teaches the apparatus of claim 1, in addition to teaching:
further comprising communication signal inputs coupled to the controller (Qin Par. 46 describes a controller used to select operation mode of the system which decides operation mode using different switches [communication signal inputs]).

In reference to claim 8, modified Qin teaches the apparatus of claim 7, in addition to teaching:
wherein the communication signal inputs enable datacenter power policy execution (Qin Par. 46 describes the controller choosing operation mode for the system using the input switches).

In reference to claim 17, modified Qin teaches the apparatus of claim 1, in addition to teaching: 
wherein the battery modules source energy for the power control modules (Boettcher, Jr. Col 2 Lines 50-54 describe the inverters balancing phases using a reserve power source, Col 1 Lines 22-26 describe the reserve power source typically being a battery).

In reference to claim 19, modified Qin teaches the apparatus of claim 1, in addition to teaching: 
wherein the controller manages operational modes for the datacenter power management apparatus (Qin Par. 46 describes a controller used to select operation mode of the system).

In reference to claim 20, modified Qin teaches the apparatus of claim 19, in addition to teaching: 
wherein the operational modes include charging and energy injection (Qin Par. 7 describes Mode 2 which has a direct storage battery charger mode, Boettcher, Jr. Col 2 Lines 50-54 describe the inverters balancing phases using a reserve power source [phase balancing requires injection from the battery into the power grid).

In reference to claim 21, modified Qin teaches the apparatus of claim 19, in addition to teaching: 
wherein the operational modes are determined by a datacenter power management policy (Qin Par. 46 describes operational modes being determined using a switch control table [the switch input are determined by a datacenter power management policy of which between solar power, EV battery, and storage battery are charged and connected].

In reference to claim 22, modified Qin teaches the apparatus of claim 21, in addition to teaching: 
wherein the datacenter power management policy enables power supply redundancy within the datacenter (Qin Fig. 7 and Par. 52 describes charging an EV battery using both the AC power grid and the storage battery).

In reference to claim 25, this claim recites a computer program product in a non-transitory computer readable medium for datacenter power management with the same features and limitations as the apparatus of claim 1. Modified Qin teaches the features and limitations of claim 1 (as shown above), in addition to teaching a computer program product in a non-transitory computer readable medium for datacenter power management (Qin Par. 10 discloses a DSP (digital signal processor) control card which provides power conversion and battery charging/discharging software functions [software functions must comprise computer programs for the power management functions]). This claim does not recite and further limiting features or structure. Thus, claim 25 is also rejected.

In reference to claim 26, this claim recites a processor-implemented method for datacenter power management with the same features and limitations as the apparatus of claim 1. Modified Qin teaches the features and limitations of claim 1 (as shown above), in addition to teaching a processor-implemented method for datacenter power management (Qin Par. 10 discloses a DSP (digital signal processor) control card which provides power conversion and battery charging/discharging software functions [software functions must comprise computer programs for the power management functions]). This claim does not recite and further limiting features or structure. Thus, claim 26 is also rejected.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable by Qin in view of Boettcher, Jr., further in view of Vedder US Patent No. 5,892,664 (hereinafter Vedder).

In reference to claim 3, modified Qin teaches the apparatus of claim 2. However, Qin does not explicitly teach:
wherein the current mode grid tie inverter unit enables current injection into a phase of the three-phase datacenter power grid at a constant voltage for the phase.
In the analogous art of inverters for connecting a variable voltage power source to a utility grid, Vedder teaches: 
wherein the current mode grid tie inverter unit enables current injection into a phase of the three-phase datacenter power grid at a constant voltage for the phase (Vedder Col 2 Lines 1-5 describe providing electric energy from an inverter to a provider of electric power [power grid] at a constant voltage).
It would have been obvious to one of ordinary skill in the art having the teachings of Qin and Vedder before him before the effective filing date of the claimed invention to incorporate injecting current at a constant voltage to the power grid. One of ordinary skill in the art would inject this current using a constant voltage to maintain a stable current injection and not disturb the power grid, preventing any inadvertent influxes of power to any device powered by the grid.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable by Qin in view of Boettcher, Jr., further in view of Jones et al. US Publication No. 2019/0207506 (hereinafter Jones).

In reference to claim 4, modified Qin teaches the apparatus of claim 2. However, Qin does not explicitly teach:
wherein the current mode grid tie inverter unit enables current injection into a phase of the three-phase datacenter power grid at an in-phase AC frequency for the phase.
In the analogous art of grid-interactive inverters, Jones teaches:
wherein the current mode grid tie inverter unit enables current injection into a phase of the three-phase datacenter power grid at an in-phase AC frequency for the phase (Jones Par. 5 Sentence 1 describes grid-interactable inverters providing a high AC voltage matched to the grid, Jones Par. 5 last Sentence describes the inverter also providing a sinusoidal current at the output of the inverter that is compatible [in-phase] with the Grid).
It would have been obvious to one of ordinary skill in the art having the teachings of both Qin and Jones before him before the effective filing date of the claimed invention to have Qin to incorporate grid-interactable inverters that provide in-phase current injection to the power grid. One of ordinary skill in the art would know to use these inverters to incorporate harmonic cancellation and improve the reliability of the grid-tie inverters (Jones Par. 27).

In reference to claim 5, modified Qin teaches the apparatus of claim 2. However, Qin does not explicitly teach:
wherein the current mode grid tie inverter unit injects current using pulse width modulation control.
In the analogous art of grid-interactive inverters, Jones teaches:
wherein the current mode grid tie inverter unit injects current using pulse width modulation control (Jones Par. 5 Sentence 3-4 describes a typical grid-interactive inverter using switches which are controlled using pulse width modulation to convert the DC voltage to AC voltage).
It would have been obvious to one of ordinary skill in the art having the teachings of both Qin and Jones before him before the effective filing date of the claimed invention to have Qin to incorporate grid-interactable inverters that provide pulse width modulated current injection to the power grid. One of ordinary skill in the art would know to use these inverters to incorporate harmonic cancellation and improve the reliability of the grid-tie inverters (Jones Par. 27).

In reference to claim 6, modified Qin teaches the apparatus of claim 5, in addition to teaching:
wherein the pulse width modulation is used to condition energy from the battery modules (Jones Par. 27 describes that output current quality of grid-interactive inverters are improved using the harmonic cancellation which is done using PWM control signals to subtract unwanted components from the output current waveform, this harmonic cancellation would be used to provide clean output energy from the battery modules supplying power).


Claims 9-11, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable by Qin in view of Boettcher, Jr., further in view of Dunwoody et al. US Publication No. 2012/0020008 (hereinafter Dunwoody).

In reference to claim 9, modified Qin teaches the apparatus of claim 1. However, modified Qin does not explicitly teach:
wherein the three-phase datacenter power grid is interrupted by the datacenter power management apparatus before it supplies energy to a datacenter load.
In the analogous art of universal rack backplane systems, Dunwoody teaches:
wherein the three-phase datacenter power grid is interrupted by the datacenter power management apparatus before it supplies energy to a datacenter load (Dunwoody Par. 29 describes a rack power and management backplane 42 with connectors corresponding to their counterpart connectors on each of the rack management modules 44 and the rack power modules 46. The power modules may receive power from an external three-phase AC power source [datacenter power grid] which must then be relayed through the power management backplane and into its respective modules, meaning the backplane interrupts the direct power to the datacenter loads).
It would have been obvious to one of ordinary skill in the art having the teachings of both Qin and Dunwoody before him before the effective filing date of the claimed invention to have Qin to incorporate a power management backplane between the power grid and the datacenter load. One of ordinary skill in the art would know to use a universal backplane setup so that the rack can accommodate many different modules (Dunwoody Par. 4) which may have different power requirements so the power management apparatus can determine the necessary power for many different modules.

In reference to claim 10, modified Qin teaches the apparatus of claim 9, in addition to teaching:
wherein the current sense inputs are coupled to current sense devices contained within the datacenter power management apparatus (Boettcher, Jr Col 2 Lines 5-8 describe a power sense circuit 19 which is connected to the phase shift control circuit 18 and is used to detect power flow from the battery or reserve voltage 13).

In reference to claim 11, modified Qin teaches the apparatus of claim 9, in addition to teaching:
wherein the interruption comprises a series connection for the datacenter power management apparatus Dunwoody Par. 29 describes a rack power and management backplane 42 with connectors corresponding to their counterpart connectors on each of the rack management modules 44 and the rack power modules 46. The power modules may receive power from an external three-phase AC power source [datacenter power grid] which must then be relayed through the power management backplane and into its respective modules, meaning the backplane is interrupting direct power to the datacenter loads in a series connection).

In reference to claim 23, modified Qin teaches the apparatus of claim 1. However, modified Qin does not explicitly teach:
wherein the datacenter power management apparatus is colocated with datacenter loads.
In the analogous art of universal rack backplane systems, Dunwoody teaches:
wherein the datacenter power management apparatus is colocated with datacenter loads (Dunwoody Par. 29 describes a rack power and management backplane 42 [power management apparatus] with connectors corresponding to their counterpart connectors on each of the rack management modules 44 and the rack power modules 46 meaning the power management apparatus is collocated in the rack with the datacenter loads).
It would have been obvious to one of ordinary skill in the art having the teachings of both Qin and Dunwoody before him before the effective filing date of the claimed invention to have Qin to incorporate a power management backplane between the power grid and the datacenter load. One of ordinary skill in the art would know to use a universal backplane setup so that the rack can accommodate many different modules (Dunwoody Par. 4) which may have different power requirements so the power management apparatus can determine the necessary power for many different modules.

In reference to claim 24, modified Qin teaches the apparatus of claim 23, in addition to teaching:
wherein the colocation is within a datacenter rack (Dunwoody Par. 29 describes a rack power and management backplane 42 [power management apparatus] with connectors corresponding to their counterpart connectors on each of the rack management modules 44 and the rack power modules 46 meaning the power management apparatus is collocated in the rack with the datacenter loads).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable by Qin in view of Boettcher, Jr., further in view of Wang et al. US Publication No. 2017/0214070 (hereinafter Wang).

In reference to claim 12, modified Qin teaches the apparatus of claim 1. However, modified Qin does not explicitly teach: 
wherein the three-phase datacenter power grid is coupled to a datacenter load uninterrupted by the datacenter power management apparatus.
In the analogous art of power modulation for fuel cell powered datacenters, Wang teaches:
wherein the three-phase datacenter power grid is coupled to a datacenter load uninterrupted by the datacenter power management apparatus (Wang Fig. 4 shows the power supply 304 connected to load 116 without being interrupted by the power controller processor 310).
It would have been obvious to one of ordinary skill in the art having the teachings of both Qin and Wang before him before the effective filing date of the claimed invention to have Qin incorporate an uninterrupted line from the power supply to the datacenter loads. One of ordinary skill in the art would know to use an uninterrupted connection so that in the case of the power management apparatus failing, power will still be supplied to the necessary loads of the datacenter.

In reference to claim 13, modified Qin teaches the apparatus of claim 12, in addition to teaching: 
wherein the current sense inputs are coupled to current sense devices contained external to the datacenter power management apparatus (Wang Fig. 4 shows the load current sense 414 being taken from power supply 304 to load 116 power line. This means that the device for sensing current must be on the power line external to power controller 310).

In reference to claim 14, modified Qin teaches the apparatus of claim 13, in addition to teaching:
wherein the current sense devices comprise a junction box (Qin Fig. 2 shows AC current sensors all located within one box).

In reference to claim 15, modified Qin teaches the apparatus of claim 14, in addition to teaching:
wherein the junction box enables connection between an output of the datacenter power management apparatus and a phase of the three-phase datacenter power grid box (Qin Fig. 2 shows AC current sensors all located within one box that is connected to the phases of the AC power grid).

In reference to claim 16, modified Qin teaches the apparatus of claim 12, in addition to teaching:
wherein the coupling comprises a parallel connection for the datacenter power management apparatus (Wang Fig. 4 shows a parallel connection between load current sense 414 to the power controller processor 310 from the power line between power supply 304 and load 116).

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable by Qin in view of Boettcher, Jr., further in view of Jang et al. US Publication No. 2009/0244944 (hereinafter Jang).

In reference to claim 18, modified Qin teaches the apparatus of claim 1. However, modified Qin does not explicitly teach: 
wherein the datacenter power management apparatus enables power bursting within the datacenter.
In the analogous art of power converter systems that operate efficiently over a range of load conditions, Jang teaches:
wherein the datacenter power management apparatus enables power bursting within the datacenter (Jang Par. 6 describes most power management techniques include “burst”-mode operation technique).
It would have been obvious to one of ordinary skill in the art having the teachings of both Qin and Jang before him before the effective filing date of the claimed invention to have Qin incorporate a system that can operate efficiently over a range of load conditions. One of ordinary skill in the art would know to use an efficient system so that there will be a sufficient power increase for unexpected power spikes and/or unexpected loads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A. LATHAM/Examiner, Art Unit 2186                                                                                                                                                                                                        

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186